TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00482-CV




             In re Collier Ranch, LP, A Texas Limited Partnership, and The
                Related Companies, LP, A New York Limited Partnership




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              Relators have filed their petition for writ of mandamus and motion for emergency

relief. We deny the petition for writ of mandamus and overrule the motion for emergency relief.

See Tex. R. App. P. 52.8.



                                           __________________________________________

                                           David Puryear, Justice



Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: August 16, 2006